
	

113 HR 2946 IH: Risk-Based Cockpit Security Act of 2013
U.S. House of Representatives
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2946
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2013
			Mr. LoBiondo
			 introduced the following bill; which was referred to the
			 Committee on Homeland
			 Security
		
		A BILL
		To direct the Administrator of the Transportation
		  Security Administration to assess and report on the risk posed to commercial
		  aviation security if a flight deck door is opened during
		  flight.
	
	
		1.Short titleThis Act may be cited as the
			 Risk-Based Cockpit Security Act of
			 2013.
		2.Security risk
			 assessment
			(a)AssessmentNot later than 90 days after the date of
			 the enactment of this Act, the Administrator of the Transportation Security
			 Administration shall complete an assessment that—
				(1)identifies any risk posed to commercial
			 aviation security if a flight deck door is opened while a commercial aircraft
			 is in flight;
				(2)identifies methods to mitigate such risk;
			 and
				(3)recommends security standards for any
			 mitigation method that involves installing a physical secondary cockpit barrier
			 on a commercial aircraft.
				(b)ReportNot later than 10 days after completing the
			 assessment described in subsection (a), the Administrator of the Transportation
			 Security Administration shall submit to the Committee on Homeland Security of
			 the House of Representatives and the Committee on Homeland Security and
			 Governmental Affairs of the Senate a report containing any findings and
			 recommendations of the assessment.
			
